DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (US 2016/0326623) in view of Hamaya et al. (US 2013/0122283).
	Regarding claim 6, Nagayama discloses a thermal spray material comprising 84% YF3 and 16% Y5O4F7, which falls within the claimed range, see Table 2 Example 2 and MPEP 2131.03.  The reference further discloses that the thermal spray material is typically provided in powder form [0049 & 0077].  Note that although claim 6 depends from claim 1, the limitations of claim 1 are considered functional language that describe how the composition functions in its final state.  Such limitations are met if the applied prior art is capable of functioning per the claimed manner.  In the present instance, Nagayama discloses the claimed composition.  Therefore, it is deemed capable of functioning per the limitations of claim 1.
	The reference, however, fails to disclose the spray material as comprising a single granulated powder.
	Hamaya discloses a spray powder comprising a rare earth element fluoride may be prepared by forming a slurry, granulating the slurry by spray drying or atomization, and drying the powder [0024].  The reference further discloses the spray powder may comprise a mixture obtained by granulating a mixture of raw materials or by granulating particles of a single element and mixing such particles prior to use [0019].
	It would have been obvious to one of ordinary skill in the art at the time of the invention that the spray material of Nagayama comprising a mixture of YF3 and Y5O4F7 could be obtained by granulating a mixture of the materials thereby forming a single powder as a known method for forming a spray material comprising a mixture of components.
	Regarding claim 10, Hamaya discloses a spray powder comprising a rare earth element fluoride may be prepared by granulating a mixture of materials by spray drying or atomization, and drying (i.e. firing) the powder [0019 & 0024]. 
Claim 10 defines the product by how the product was made, granulating a mixture by spraying drying and firing into a single granulated powder.  Thus claim 10 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a spray material comprising a single granulated powder of YF3 and Y5O4F7.  The references suggest such a product.
Claim 11 defines the product by how the product was made, the powder mixture comprises 95 to 85% YF3 and 5 to 15% Y2O3.  Thus claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a spray material comprising a single granulated powder of 9 to 27% Y5O4F7 and the balance of YF3.  The references suggest such a product.
Claim 12 defines the product by how the product was made, the particle was fired in a vacuum or inert gas atmosphere at a temperature of 600 to 1000°C for 1 to 2 hours.  Thus claim 12 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a spray material.  The references suggest such a product.
Claim 13 defines the product by how the product was made, each of the source powders has a particle size of 0.01 to 3 microns.  Thus claim 13 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a spray material with a particle size.  The references suggest such a product.
Regarding claim 14, Nagayama discloses the powder has a particle size within the claimed range, see Tables 1 and 2; see also MPEP 2144.05 I.
	Regarding claim 15, although the references do not specifically disclose the single granulated powder has a crystal structure of a mixture of YF3 and Y5O4F7, it is expected the disclosed powder and the claimed powder will have similar properties regarding crystal structure given the similar composition and method of making the powder of the disclosed and claimed powders; see Nagayama Tables 1 & 2, Hamaya [0019 & 0024], Applicant’s specification page 9 and MPEP 2112.01 I & II.
	Regarding claims 16 and 17, Nagayama discloses a thermal spray material comprising 84% YF3 and 16% Y5O4F7, which falls within the claimed range, see Table 2 Example 2 and MPEP 2131.03
Claims 6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (US 2016/0326623) in view of Sato et al. (US 20180362359).
	Regarding claim 6, Nagayama discloses a thermal spray material comprising 84% YF3 and 16% Y5O4F7, which falls within the claimed range, see Table 2 Example 2 and MPEP 2131.03.  The reference further discloses that the thermal spray material is typically provided in powder form [0049 & 0077].  Note that although claim 6 depends from claim 1, the limitations of claim 1 are considered functional language that describe how the composition functions in its final state.  Such limitations are met if the applied prior art is capable of functioning per the claimed manner.  In the present instance, Nagayama discloses the claimed composition.  Therefore, it is deemed capable of functioning per the limitations of claim 1.
	The reference, however, fails to disclose the spray material as comprising a single granulated powder.
	Sato discloses a film-forming material that contains an oxyfluoride of yttrium represented by YOXFY (X and Y are numbers satisfying 0 <X and X <Y) and YF3, see abstract.  The method for preparing the film-forming material includes grinding and mixing Y2O3 and YF3, firing the mixture, grinding the fired product and mixing with a solvent to form a slurry, granulating the slurry to give a granulated product and firing the granulated product to give granules containing YOXFY and YF3, which corresponds to a single powder [0061-0066 & 0083-0090]; see Applicant’s specification page 9.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make the spray material using the method of Sato, which corresponds to a single powder, in order to provide for a material with a high deposition rate when used as a film-forming material and wherein the resultant film has a high corrosion resistance against plasma using a halogen-based gas; see Sato [0007].
	Regarding claim 10, Sato discloses granulating a mixture of YF3 and Y2O3 by spraying drying and firing to obtain granules containing YOXFY and YF3 [0061-0066 & 0083-0090].
Alternatively, claim 10 defines the product by how the product was made, granulating a mixture by spraying drying and firing into a single granulated powder.  Thus claim 10 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a spray material comprising a single granulated powder of YF3 and Y5O4F7.  The references suggest such a product.
	Regarding claim 11, Sato discloses the yttrium oxide and yttrium fluoride in such respective amounts that the ratio (molar ratio YF3/Y2O3) of the number of moles of YF3 to 1 mol of Y2O3 is from 1.8 to 100, which overlaps the claimed ranges [0064]; see MPEP 2144.05 I.  For example, when the ratio is 12:1, the mass of YF3 is 1750.8 grams and the mass of Y2O3 is 225.8 grams, which corresponds to 88.6% YF3 and 11.4% Y2O3. 
Alternatively, claim 11 defines the product by how the product was made, the powder mixture comprises 95 to 85% YF3 and 5 to 15% Y2O3.  Thus claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a spray material comprising a single granulated powder of 9 to 27% Y5O4F7 and the balance of YF3.  The references suggest such a product.
	Regarding claim 12, Sato discloses the granulated product is fired in an inert atmosphere or a vacuum atmosphere at a temperature from 250 to 1000°C with a firing time of 1 to 48 hours [0099].
Alternatively, claim 12 defines the product by how the product was made, the particle was fired in a vacuum or inert gas atmosphere at a temperature of 600 to 1000°C for 1 to 2 hours.  Thus claim 12 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a spray material.  The references suggest such a product.
	Regarding claim 13, Sato discloses the average particle size (D50) of each of the source powders is from 0.1 to 10 microns [0068]; see MPEP 2144.05 I.
Alternatively, claim 13 defines the product by how the product was made, each of the source powders has a particle size of 0.01 to 3 microns.  Thus claim 13 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a spray material with a particle size.  The references suggest such a product.
Regarding claim 14, Nagayama discloses the powder has a particle size within the claimed range, see Tables 1 & 2 and [0070]; see also MPEP 2144.05 I.
	Regarding claim 15, although the references do not specifically disclose the single granulated powder has a crystal structure of a mixture of YF3 and Y5O4F7, it is expected the disclosed powder and the claimed powder will have similar properties regarding crystal structure given the similar composition and method of making the powder of the disclosed and claimed powders; see Nagayama Tables 1 & 2, Hamaya [0019 & 0024], Applicant’s specification page 9 and MPEP 2112.01 I & II.
Regarding claims 16 and 17, Nagayama discloses a thermal spray material comprising 84% YF3 and 16% Y5O4F7, which falls within the claimed range, see Table 2 Example 2 and MPEP 2131.03
Declaration
The declaration filed October 26, 2021 is insufficient to overcome the rejection of claims 6 and 10-17 based upon Nagayama in view of Hamaya as set forth in the last Office action because:  as discussed below and previously, Table I of Nagayama shows the XRD is for Y5O4F7 and para. [0088] also refers to the composition as Y5O4F7.
Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. 	
Regarding the rejections under 35 U.S.C. 103, Applicant argues that Example 2 of Table 2 in Nagayama incorrectly shows the thermal spray composition as 84% YF3 and 16% Y5O4F7.  Applicant notes that Example 2 of Table 2 is derived from Example 2 of Table 1, which shows the ratio of respective crystal phases as containing >83% of YF3 and 16% of YOF.  As such, Applicant concludes that the reference does render obvious the claimed composition.  Examiner respectfully disagrees.
As discussed previously, while Applicant is correct that Table 1 discloses the ratio of respective crystal phases as including 16% YOF (not 16% Y5O4F7), Examiner notes that Table 1 also shows the XRD-detected phases as only YF3 and Y5O4F7.  Additionally, para. 88 of Nagayama refers to the composition of Nos. 2 to 4 in Table 2 as including Y5O4F7.  Given Tables 1 and 2 as well as the written description of Nagayama all refer to the composition as YF3 and Y5O4F7, Examiner maintains the position that the reference renders obvious the claimed composition.  As such, the rejections under 35 U.S.C. 103 are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA A AUER/Primary Examiner, Art Unit 1783